IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-30162
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LEVAY BALLET, also known as Pookie,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 99-CR-329-11-T
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Levay Ballet appeals following his guilty-plea conviction

and sentence for conspiracy to possess with intent to distribute

cocaine base.   He argues that, because the indictment did not

specify a quantity of cocaine base, his sentence of 161 months’

imprisonment was in violation of Apprendi v. New Jersey, 530 U.S.

466 (2000).    Ballet’s sentence was below the statutory maximum

set out in the default sentencing provision for cocaine in 21


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30162
                               -2-

U.S.C. § 841(b)(1)(C), and his argument is without merit.   See

United States v. Clinton, 256 F.3d 311, 314 (5th Cir.), cert.

denied, 122 S. Ct. 492 (2001).

     AFFIRMED.